Per Curiam.
The bill in this case was filed under the act of 1870 to quiet the title to certain lands in the city' of Atlantic City. The complainant asserted title in himself and peaceable possession of the premises described in the bill. Certain of the defendants filed answers denying title, and also denying the averment of peaceable possession. The complainant moved to strike out these answers upon the ground that the question of the complainant’s title to the lands was res adjudicaia. The hearing of this motion resulted in a decree striking out the answers as sham and frivolous, and determining, fixing and settling the complainant’s title. The answering defendant appealed, but only one of them, Salina C. Charlton, has prosecuted that appeal.
Upon the argument before us the principal question discussed was the propriety of the procedure followed by the chancellor, and very little was said by counsel on either side as to the meritorious question involved. We consider the procedure justified under section 4 of the supplement to the Chancery act of 1915, which provides that “any frivolous or ' sham-defense may be struck out on notice, and * * * *815such order or decree may be made in the premises as may be just.” P. L. 1915 p. 185.
We are not willing to' consider and determine whether or not the adjudication of the chancellor upon .the merits was justified by the proofs submitted without first affording counsel for the respective parties an opportunity to discuss the matter in extenso. Eor this reason further argument will be ordered, and the case carried over to the November term for that purpose.